Motion granted and Abatement Order filed March 8, 2022.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00686-CV
                                    ____________

    DEAN W. SMITH, M.D. AND EGHTEDAR SADEGHPOUR, M.D.,
  INDIVIDUALLY, AND DERIVATIVELY ON BEHALF OF HOUSTON
 SURGERY CENTER L.P., AND OUTPATIENT SPECIALTY SURGERY
                  PARTNERS, L.P., Appellants

                                          V.

     JACK E. JENSEN, M.D., SURGICAL CARE OUTPATIENT
ENTERPRISES, L.L.C., ATHLETIC ORTHOPEDIC AND KNEE CENTER
     P.A., AND MANAGED REHABILITATION, INC., Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-90730

                              ABATEMENT ORDER

      Before the court is the parties’ joint motion to abate, which seeks to abate this
appeal due to the parties agreeing in principle to settle the underlying lawsuit and all
related disputes and proceedings. Although the parties have not yet reached a final
resolution to their disputes, they have stated that an abatement would facilitate such
a resolution. As the motion has merit, the court hereby grants the motion.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for ninety days from the date of this order. The appeal will be reinstated
on this court’s active docket at that time, or when the parties file a motion to dismiss
the appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the appeal
on its own motion.



                                        PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                           2